UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NASSER LARKEM,

                                  Plaintiff,

                      -against-                                     21-CV-2795 (LTS)

                                                                  ORDER TO AMEND
 FRENCH INSTITUTE ALLIANCE
 FRANÇAISE, et al.,

                                  Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (Title

VII); 42 U.S.C. § 1981; and the New York State and City Human Rights Laws. He alleges that

his employer discriminated against him based on his race, religion, and national origin. Plaintiff

paid the filing fees to initiate this action.

        For the reasons set forth below, the Court grants Plaintiff leave to file an amended

complaint within sixty days of the date of this order.

                                      STANDARD OF REVIEW

        The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest

[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.

2006) (internal quotation marks and citations omitted) (emphasis in original).
                                         BACKGROUND

        Plaintiff brings this action against his employer, the French Institute Alliance Française

(French Institute), and three individuals who worked at the French Institute: Ellen Casey, Marie-

Monique Steckel, and Sarah Zafrani-Sidi (collectively, “Defendants”). He alleges that

Defendants discriminated against him because of his race (“North African”), religion (Islam),

and national origin (“French of North African origin”). (ECF 1, at 3.)

        The following facts are taken from the complaint, verbatim:

        Ellen Casey retaliated against me when taking money away from my paycheck,
        and asking me to complete administrative and follow-up tasks that were not paid.
        She retaliated against me after the Conflicts of Interest Board released an order of
        payment for a fine at the beginning of the pandemics, even though this had
        already been paid through volunteering, and despite the fact that the Governor of
        New York suspended all agency orders. Sarah Safrani-Sidi received notice that
        Ellen Casey arbitrarily removed money from my account, but did not take any
        measures. Marie-Monique Steckel used the pretext of remote learning to order
        that Nasser Larkem be asked to work outside of his attributions. When Marie-
        Monique Steckel met with Nasser Larkem in mid-2018, she specifically said she
        would retaliate against Nasser Larkem, in front of the head of the Human
        Resources at the time.

(Id. at 5.)

        Plaintiff filed a charge with the Equal Employment Opportunity Commission (EEOC)

and received a right-to-sue letter. (ECF 1-2.) He timely filed this complaint.

                                           DISCUSSION

A.      Federal Claims

        Plaintiff brings federal claims of discrimination under Title VII and § 1981, but he fails to

state a claim under either statute.

        Title VII provides that “[i]t shall be an unlawful employment practice for an

employer . . . to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

against any individual with respect to his compensation, terms, conditions, or privileges of



                                                  2
employment, because of such individual’s race, color, religion, sex or national origin.” 42 U.S.C.

§ 2000e-2(a). Section 1981 prohibits discrimination in the making and enforcing of contracts,

including employment contracts, “on account of [a person’ s] race, ancestry, or ethnic

characteristics.” Zemsky v. City of New York, 821 F.2d 148, 150 (2d Cir. 1987).

       These antidiscrimination provisions prohibit employers from mistreating an individual

because of the individual’s protected characteristics, Patane v. Clark, 508 F.3d 106, 112 (2d Cir.

2007), or retaliating against an employee who has opposed any practice made unlawful by those

statutes, see Crawford v. Metro. Gov’t, 555 U.S. 271, 276 (2009) (holding that conduct is

protected when it “confront[s],” “resist[s],” or “withstand[s]” unlawful actions). Mistreatment at

work that occurs for a reason other than an employee’s protected characteristic or opposition to

unlawful conduct is not actionable under these federal antidiscrimination statutes. See Chukwuka

v. City of New York, 513 F. App’x 34, 36 (2d Cir. 2013) (quoting Brown v. Henderson, 257 F.3d

246, 252 (2d Cir. 2001)).

       At the pleading stage in an employment discrimination action, “a plaintiff must plausibly

allege that (1) the employer took adverse employment action against him, and (2) his race, color,

religion, sex, or national origin was a motivating factor in the employment decision.” Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 86 (2d Cir. 2015). The plaintiff “may do so by

alleging facts that directly show discrimination or facts that indirectly show discrimination by

giving rise to a plausible inference of discrimination.” Id. at 87.

       Plaintiff does not allege any facts suggesting that his race, religion, or national origin

played any role in Defendants’ treatment of him. In fact, Plaintiff does not mention any of his

protected characteristics when describing what occurred at his workplace. Plaintiff’s allegations

are therefore insufficient to state a claim under Title VII and § 1981. In light of Plaintiff’s pro se




                                                   3
status, the Court grants him leave to file an amended complaint to cure these deficiencies. See

Hill v. Curcione, 657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d

Cir. 1988).

B.      Leave to Amend

        Plaintiff is granted leave to amend his complaint to provide more facts about his claims.

In the “Statement of Claim” section of the amended complaint form, Plaintiff must provide a

short and plain statement of the relevant facts supporting each claim against each defendant.

Plaintiff should include all of the information in the amended complaint that Plaintiff wants the

Court to consider in deciding whether the amended complaint states a claim for relief. That

information should include:

              a) the names and titles of all relevant people;

              b) a description of all relevant events, including what each defendant did or failed to
                 do, the approximate date and time of each event, and the general location where
                 each event occurred;

              c) a description of the injuries Plaintiff suffered; and

              d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
                 relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.




                                                    4
C.      Submit future filings by email and information about the NYLAG Clinic

        Parties proceeding pro se may submit filings by email to Temporary_Pro_Se_Filing

@nysd.uscourts.gov and may consent to receive all court documents electronically. The consent

to electronic service form and instructions on the email service are both available on the Court’s

website at https://nysd.uscourts.gov/.

        Pro se parties who do not wish to submit filings electronically may submit documents by

regular mail or in person at the U.S. Courthouses in Manhattan (500 Pearl Street) and White

Plains (300 Quarropas Street).

        Also, Plaintiff may consider contacting the New York Legal Assistance Group’s

(NYLAG) Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free

legal clinic staffed by attorneys and paralegals to assist those who are representing themselves in

civil lawsuits in this Court. A copy of the flyer with details of the clinic is attached to this order.

The clinic is currently only available by telephone.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 21-CV-2795 (LTS). An Amended Complaint for

Employment Discrimination form is attached to this order. No summons will issue at this time. If

Plaintiff fails to comply within the time allowed, and he cannot show good cause to excuse such

failure, the complaint will be dismissed for failure to state a claim upon which relief may be

granted.


                                                   5
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

 Dated:   May 7, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 6
                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK




Write the full name of each plaintiff.                            _____CV_______________
                                                                  (Include case number if one has been
                                                                  assigned)
                        -against-
                                                                       Do you want a jury trial?
                                                                           ‫ ܆‬Yes     ‫ ܆‬No




Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.



               EMPLOYMENT DISCRIMINATION COMPLAINT


                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed with
   the court should therefore not contain: an individual’s full social security number or full birth
   date; the full name of a person known to be a minor; or a complete financial account number. A
   filing may include only: the last four digits of a social security number; the year of an individual’s
   birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
   of Civil Procedure 5.2.




Rev. 3/24/17
I.     PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                        Middle Initial           Last Name



Street Address


County, City                                       State                          Zip Code


Telephone Number                                   Email Address (if available)

B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1:
                   Name

                   Address where defendant may be served


                   County, City                              State                    Zip Code

Defendant 2:
                   Name


                   Address where defendant may be served


                   County, City                              State                    Zip Code




                                                                                                 Page 2
Defendant 3:

                   Name


                   Address where defendant may be served


                   County, City                      State               Zip Code

II.      PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:

Name

Address


County, City                               State                    Zip Code

III.     CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

       ‫ ܆‬Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
         employment discrimination on the basis of race, color, religion, sex, or national
         origin

            The defendant discriminated against me because of my (check only those that
            apply and explain):

               ‫ ܆‬race:

               ‫ ܆‬color:

               ‫ ܆‬religion:

               ‫ ܆‬sex:

               ‫ ܆‬national origin:




                                                                                    Page 3
    ‫ ܆‬42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

            My race is:

    ‫ ܆‬Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
      employment discrimination on the basis of age (40 or older)

            I was born in the year:

    ‫ ܆‬Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
      discrimination on the basis of a disability by an employer that constitutes a
      program or activity receiving federal financial assistance

            My disability or perceived disability is:

    ‫ ܆‬Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
      employment discrimination on the basis of a disability

            My disability or perceived disability is:

    ‫ ܆‬Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
      employment discrimination on the basis of leave for qualified medical or family
      reasons

B. Other Claims

In addition to my federal claims listed above, I assert claims under:

    ‫ ܆‬New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
      employment discrimination on the basis of age, race, creed, color, national
      origin, sexual orientation, military status, sex, disability, predisposing genetic
      characteristics, marital status

    ‫ ܆‬New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
      employment discrimination on the basis of actual or perceived age, race, creed,
      color, national origin, gender, disability, marital status, partnership status,
      sexual orientation, alienage, citizenship status

    ‫ ܆‬Other (may include other relevant federal, state, city, or county law):
    




                                                                                    Page 4
IV.       STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

      ‫ ܆‬did not hire me

      ‫ ܆‬terminated my employment

      ‫ ܆‬did not promote me

      ‫ ܆‬did not accommodate my disability

      ‫ ܆‬provided me with terms and conditions of employment different from those of
        similar employees

      ‫ ܆‬retaliated against me

      ‫ ܆‬harassed me or created a hostile work environment

      ‫ ܆‬other (specify):

      

B. Facts
State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.




As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.


                                                                                               Page 5
V.      ADMINISTRATIVE PROCEDURES
For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.
Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

      ‫ ܆‬Yes (Please attach a copy of the charge to this complaint.)

            When did you file your charge?

      ‫ ܆‬No

Have you received a Notice of Right to Sue from the EEOC?

      ‫ ܆‬Yes (Please attach a copy of the Notice of Right to Sue.)

            What is the date on the Notice?

            When did you receive the Notice?

      ‫ ܆‬No

VI.     RELIEF

The relief I want the court to order is (check only those that apply):

      ‫ ܆‬direct the defendant to hire me

      ‫ ܆‬direct the defendant to re-employ me

      ‫ ܆‬direct the defendant to promote me

      ‫ ܆‬direct the defendant to reasonably accommodate my religion

      ‫ ܆‬direct the defendant to reasonably accommodate my disability

      ‫ ܆‬direct the defendant to (specify) (if you believe you are entitled to money
        damages, explain that here)




                                                                                          Page 6
VII.    PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:
(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes     ‫ ܆‬No

       If you do consent to receive documents electronically, submit the completed form with your
       complaint. If you do not consent, please do not attach the form.




                                                                                                Page 7
                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
  Notice For
Pro Se Litigants
As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.



Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.



If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.



Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.
